Title: To Benjamin Franklin from Le Maire de Gimel, 12 January 1779
From: Le Maire de Gimel, Jacques
To: Franklin, Benjamin


Monsieur
Nantes le 12. Janvier 1779.
Il est arrivé à Mindin samedi dernier a neuf heures du matin un accident funeste, le feu prit à la Sainte Barbe du Navire le flaman, Capne. Blondeau, apartenant à M. de Montieux, cent dix hommes d’equipage ont sautés, ce Nre. etoit monté de 26. canons en batterie.
J’ai eu l’honneur de vous ecrire diverses lettres pour vous prier de m’honorer de vos ordres pour les Etats unis, particulierement pour M. le gouverneur de la Virginie dont vous eute la bonté de me promettre la reponse aux lettres que je vous ai aportées emanées de lui, je ne puis m’imaginer quelles peuvent etre les raisons de vos refus, serois je assez malheureux pour qu’on m’ait desservi dans votre esprit, Je puis vous dire avec certitude, Monsieur, que personne ne vous est plus sincerement attaché que moi: Veuillez donc je vous prie m’honorer d’un mot de reponse.
J’ai L’honneur d’etre avec un profond respect: Monsieur Votre très humble et très obeissant serviteur
J. Le Mairecapne. de Dragons rue de laCasserie à Nantes
 
Notation: Le Maire Nantes 2. Janvier 1779.
